                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF ILLINOIS

PATRICK PURSLEY,                              )
                                              )    Case No. 3:18-cv-50040
       Plaintiff,                             )
                                              )    Hon. Philip G. Reinhard
               v.                             )
                                              )    Hon. Lisa A. Jensen
THE CITY OF ROCKFORD, et. al.                 )
                                              )
       Defendants.                            )

                                    NOTICE OF MOTION

       PLEASE TAKE NOTICE that on Thursday, February 27, 2020 at 10:00 a.m. or as

soon thereafter as counsel may be heard, counsel shall appear before the Honorable Lisa A.

Jensen in courtroom 3200 at the United States Courthouse for the Northern District of Illinois,

327 South Church Street, Rockford, Illinois 61101, and then and there present the attached

Plaintiff’s Unopposed Motion for Order to Show Cause Why Lester Brown Should Not be Held

in Contempt.

Dated: February 21, 2020                     Respectfully submitted,

                                             PATRICK PURSLEY

                                             By: s/ Alison R. Leff
                                                     One of His Attorneys

                                             Jon Loevy
                                             Roshna Bala Keen
                                             Alison R. Leff
                                             Rachel Brady
                                             LOEVY & LOEVY
                                             311 N. Aberdeen St., 3rd Fl.
                                             Chicago, IL 60607
                                             (312) 243-5900 (phone)
                                             alison@loevy.com

                                             Ashley Waddell Tingstad
                                             Hooper Hathaway, P.C.
                                             126 S. State St.
                                             Ann Arbor, MI 48104
                                                (734) 662-4426
                                                atingstad@hooperhathaway.com

                                                Attorneys for Plaintiff

                                   CERTIFICATE OF SERVICE

          I, Alison R. Leff, an attorney, certify that on February 21, 2020, I caused the foregoing

document to be filed via the Court’s CM/ECF system, which effected service on all counsel of

record.

                                                               s/ Alison R. Leff




                                                   2
